Citation Nr: 0608332	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  00-09 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California


THE ISSUES

1.  Evaluation of post-traumatic stress disorder (PTSD), 
rated as 30 percent disabling. 

2.  Entitlement to a rating in excess of 30 percent for 
bilateral pes planus. 




REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Oakland, California, Regional Office (RO).  By a rating 
action of March 1999, the RO granted service connection for 
PTSD and assigned a 10 percent disability rating, effective 
September 26, 1996; that rating action denied a claim for a 
rating in excess of 30 percent for bilateral pes planus.  
Subsequently, in February 2000, the RO denied the veteran's 
claim for a TDIU.  

In a March 2004 rating action, the RO increased the 
evaluation for PTSD from 10 percent to 30 percent, effective 
September 26, 1996.  A claimant is presumed to be seeking the 
highest rating available under law.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Consequently, the matter of increased rating 
for the veteran's PTSD remains in appellate status.  

Because the veteran's appeal involves the propriety of the 
initial rating assigned following the grant of service 
connection for her PTSD, the Board has characterized the 
issue in accordance with the holding of Fenderson v. West, 12 
Vet. App. 119 (1999).  

In light of the favorable decision in this case concerning 
the veteran's PTSD claim, the Board finds that the veteran is 
not eligible for TDIU and her claim for that benefit is moot.  
Green v. West, 11 Vet. App. 472 (1998) (citing Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994) (a claim for TDIU 
presupposes that the rating for the condition is less than 
100 percent) and Holland v. Brown, 6 Vet. App. 443 (1994) (a 
100 percent schedular rating means that a veteran is totally 
disabled)).  Further, in VA O.G.C. Prec. Op. No. 6-99, VA 
General Counsel held that a claim for TDIU may not be 
considered when a schedular 100-percent rating is already in 
effect.  


FINDINGS OF FACT

1.  PTSD is objectively shown to be productive of 
symptomatology consistent with total occupational and social 
impairment.  

2.  Service-connected bilateral pes planus is manifested by 
severe pes planus and occasional tenderness to palpation of 
the soles of the feet without indication of swelling on use, 
characteristic callosities, or severe spasm of the tendo 
Achillis on manipulation, and with a normal gait on 
ambulation without any type of assistive device or orthopedic 
shoes.  


CONCLUSIONS OF LAW

1.  PTSD is 100 percent disabling.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1-4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2005).  

2.  The criteria for a rating in excess of 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1-4.3, 4.7, 4.71a, Diagnostic Code 5276 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in March 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
recertification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  That letter informed the veteran of 
the evidence required to substantiate the claims and of her 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in her possession to the AOJ.  

In this case, all identified medical records relevant to the 
issues on appeal have been requested or obtained.  VA 
provided the veteran with medical examinations in June 2000, 
April 2003, May 2003, January 2004, and September 2005.  The 
available medical evidence is sufficient for an adequate 
determination of the veteran's claims.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  


II.  Factual background.

The veteran served on active duty from November 1966 to 
December 1970.  Service medical records indicate that the 
veteran received treatment for bilateral foot problems.  

A rating action in March 1971 granted service connection for 
pes planus, evaluated as 10 percent disabling, effective 
December 5, 1970.  

Medical evidence of record, including VA as well as private 
treatment reports, dated from May 1974 to December 1997, show 
that the veteran has received ongoing clinical attention and 
treatment for several disabilities, including her bilateral 
pes planus, as well as a psychiatric disorder variously 
diagnosed over the years.  Among these records is the report 
of a psychological evaluation, conducted by Dr. Jane 
Cinnamond, in August 1995.  The veteran also reported being 
in constant turmoil because of inappropriate sexual advances 
by both men and women in the service.  She was offered a 
medical discharge based on the problems with her feet; she 
indicates that she should have taken that discharge.  The 
veteran indicated that she has had recurring nightmares 
involving that traumatic experience which has made a profound 
contribution to her fear of men.  Following a mental status 
examination, the veteran was diagnosed with PTSD, chronic, 
severe; alcohol dependence, in remission; and dysthymia, 
primary type, early onset.  The examiner assigned a global 
assessment of functioning (GAF) score of 45.  The examiner 
stated that the interaction of the veteran's problems, 
including chronic PTSD, attention deficit disorder, 
dysthymia, parenting dysfunction, and multiple and severe 
personality disorders have led her to become totally 
disabled.  

Received in February 1997 was the report of an evaluation of 
the veteran's feet, conducted by Dr. Edward Emmons, in 
November 1996, which reflects an assessment of chronic 
metatarsalgia, both feet.  In a medical statement, dated in 
February 1997, Dr. Emmons indicated that he examined the 
veteran for complaints associated with her feet; he noted 
that evaluation revealed residuals of chronic metatarsalgia 
and old residuals of bunions and neuromata requiring previous 
surgery.  Dr. Emmons indicated that X-rays showed some mild 
hallux valgus of the great toe with recurrence of bunion.  
There were signs of an old metatarsal osteotomy on the right 
foot.  The left foot showed significant recurrence of hallux 
valgus and a bunion with peripheral spurring indicating 
arthritis of the MP joint and the narrow head of the 
metatarsal secondary to surgery.  Dr. Emmons also reported 
that examination of the veteran's feet showed significant 
broad forefeet or splayfeet.  She had soreness at the 
metatarsal heads indicating chronic metatarsalgia and some 
tenderness over the bunions and hallux valgus areas.  He 
noted that the veteran's complaints have gradually worsened 
over the years.  

Received in May 1998 was a report from Dr. Victor Lieberman, 
dated in December 1997, indicating that he had evaluated the 
veteran for 5 months.  Dr. Lieberman indicated that the 
information provided by the veteran and the behavior he 
observed during the sessions were both consistent with that 
reported by Ms. Cinnamond; he stated that he concurred with 
the diagnoses of PTSD, chronic, severe; alcohol dependence, 
in remission; and dysthymia.  Dr. Lieberman assigned a GAF 
score of 55 with 45 in the previous year.  Received in June 
1998 was the report of a psychological evaluation from Dr. 
Jane Cinnamond, dated in June 1996, which revealed similar 
complaints and findings as previously reported in August 
1995.  

The veteran was afforded a VA examination for evaluation of 
her feet in August 1998, at which time she indicated that she 
still had pain in both feet anterior on the dorsal side of 
both feet up into the mid anterior foot; she noted that the 
pain was uncomfortable when she walked.  She had burning and 
pain in her feet.  The veteran also reported cramping in her 
feet when she walked any significant distances.  On 
examination, it was noted that her gait was somewhat slow, 
slightly uncomfortable, but she walked fairly well.  Range of 
motion in the ankles was normal.  She had tenderness in the 
anterior feet on pressure, but it was somewhat nonspecific.  
Her feet were quite flat and she had marked pes planus on 
both feet.  Her right seemed flatter than the left.  The 
color and skin appeared normal.  The diagnoses were evidence 
of slight recurrence of the left hallux valgus, possibly 
slightly on the right; and pes planus, bilaterally.  

Received in October 1998 was the report of a psychological 
consultation, conducted by Dr. Gerald Drucker, who reported 
evaluating the veteran on several occasions in September 
1998.  Dr. Drucker stated that the evaluations strongly 
supported previous evaluations which point to a diagnosis of 
PTSD based, in part, upon the horrifying experiences the 
veteran reported being exposed to in the military.  He stated 
that he would consider the veteran to be psychiatrically 
disabled.  Also received in October 1998 was a treatment 
report from Dr. Emmons, indicating that the veteran had 
chronic bilateral foot pain secondary to chronic 
metatarsalgia and hallux valgus; similar findings were 
reported in a report, dated in October 1998.  

The veteran was afforded a VA psychiatric examination in 
November 1998.  The veteran described herself as being fairly 
isolated, although she reported having two good friends, and 
it was unclear to what degree she avoided stimuli associated 
with the trauma.  The veteran also described increased 
arousal as noted by some mild sleep disturbance and 
irritability, and possibly hypervigilance.  On mental status 
examination, it was noted that the veteran was neatly 
dressed, timid in appearance, and generally cooperative.  Her 
voice was soft, and she had some slightly unusual grimacing 
facial expressions.  She had difficulty with eye contact.  
Her speech was extremely vague and tangential, and filled 
with many irrelevant details.  She endorsed auditory 
hallucinations and visual hallucinations.  She also reported 
that she had occasional suicidal ideation, without current 
intent or plan.  She denied homicidal ideation at present.  
Judgment and insight appeared impaired.  The pertinent 
diagnoses were psychotic disorder, NOS, most likely 
schizophrenia, undifferentiated type; and PTSD, mild.  The 
examiner assigned a GAF score of 43.  The examiner noted that 
the veteran had signs and symptoms of a chronic psychotic 
disorder of mild to moderate severity in combinations with 
symptoms consistent with a mild PTSD.  She further noted that 
the chronicity and disorganization presented by this 
combination of factors resulted in the veteran leading a very 
marginal lifestyle, having delusional or quasi-delusional 
interpretation of events that occur around her, and that 
significantly interfered with her ability to carry on normal 
interpersonal, and psychosocial relations, certainly 
interfering with her ability to seek and maintain employment.  

The veteran was afforded a VA compensation examination in 
June 2000 for evaluation of his pes planus.  The veteran 
indicated that she had foot pain when she wore regular shoes; 
she stated that she had to be very careful when picking the 
type of shoes she wears.  The veteran noted that her feet 
often fell asleep and became numb when she goes barefoot in 
the morning.  The veteran reported having problems with 
cramps in her feet and legs.  The veteran denied the use of 
any devices; no shoe inserts and no cane.  She was not 
wearing any special-made shoes at the time of the 
examination.  On examination, there were calluses on the ball 
of the foot, first metatarsal and proximal phalangeal joint 
of the great toe bilaterally.  Nailbeds were well adhered.  
No onychomycosis, hallux, or hammer toes were noted.  The 
first metatarsal joint was deformed bilaterally, and bunions.  
No claw toes and no corns were noted.  Arches were shallow 
bilaterally.  Positive valgus of the forefoot bilaterally.  
Negative calcaneal eversion.  Medial malleolus, lateral 
malleolus, and Achilles tendons without redness or swelling.  
Neurovascular intact.  Skin was warm and dry without edema.  
Capillary refill less than two seconds.  She had a full range 
of motion, bilaterally.  Her gait was normal.  She was able 
to tandem walk, heel walk, and toe walk with pain of the 
forefoot.  She was able to squat without difficulty.  The 
diagnosis was chronic foot arthralgia, bilaterally, with 
hyperpronating foot.  

The veteran was also afforded a psychiatric examination in 
June 2000.  The veteran indicated that she had refused 
medications because they were not helpful; she stated that 
she was unable to "connect and make straight thoughts" when 
she takes medications.  The veteran expressed the desire to 
impose physical pain on those who present themselves one way 
and "then turn around and hurt you."  The veteran also 
reported occasional suicidal ideations.  She reported feeling 
helpless, hopeless, and worthless, and she had lost interest 
in running or walking.  It was noted that the veteran had had 
three marriages, with the first husband sodomizing her 
painfully; she indicated that the second had PTSD and he once 
chased her with a gun.  The veteran related that all of her 
marriages were abusive.  The veteran indicated that she had 
not worked since 1981.  

On mental status examination, she had sporadic eye contact.  
She was fairly quiet.  She clasped her hands, picked her 
fingers, and appeared anxious.  She was variable, however, in 
her presentation with regard to volume and was sometimes 
loud, angry, and labile in her change of presentation.  She 
had some blunted affect, but also seemed to have some odd 
constricted affect with a strange smile frequently.  She 
spoke with a young girl's voice.  She also appeared very 
dramatic and affected in a high pitched, loud voice, and was 
easily despondent.  She appeared somewhat loose at times.  
She was often vague.  She was often not able to clarify 
questions presented to her.  She stated that she was angry at 
the military for deception.  She was productive in speech, 
but was also rambling and tangential.  She noted seeing a lot 
of flashes, halos, and trails; she also noted that she used 
to get special messages from the television and radio.  She 
noted hearing no command hallucinations.  The veteran 
reported hearing voices that were sometimes very audible and 
told her when she "screwed up."  

The pertinent diagnoses were paranoid schizophrenia, alcohol 
abuse, cannabis abuse, and major depressive disorder, 
recurrent; personality disorder, nos, with borderline 
schizotypal and paranoid features.  The veteran was assigned 
a GAF score of 65 due to symptoms of PTSD and related 
depression.  The examiner stated that the veteran presented 
with a wide variety of psychotic difficulties and 
characterological problems, which would seem to account for 
many of her symptoms of a paranoid and disorganized nature.  
The examiner further noted that the veteran appeared somewhat 
delusional in her recounts of multiple people coming onto her 
sexually and this appeared to be a combination of paranoid 
and grandiose delusions.  She qualified for PTSD under the 
circumstances, but did not show it exclusively.  

The veteran was seen for a psychiatric evaluation in 
September 2002, at which time she described four incidents of 
being sexually harassed while on active duty in the military.  
The veteran also reported being married three times; she 
noted that those marriages were unhappy and often brutal.  It 
was noted that the veteran has been seen for anxiety and 
depressive symptoms.  She reported having a feeling of being 
disorganized and, at times, experiences occasional auditory 
and visual hallucinations.  It was noted that the veteran had 
been avoidant of mental health care.  On mental status 
examination, she was described as being a child-like, middle 
aged woman who was casually dressed.  She was quite anxious.  
She was alert and fully oriented.  She had a clear cognition 
and logical associations.  There was no bizarre ideation.  
She was not frankly paranoid, but she did have some odd 
ideas.  There was a tendency to somatize.  There were no 
bizarre ideas.  There were no loose associations; there was 
no overt delusional material.  The veteran appeared to be 
overwhelmed and did cry when talking about the trouble with 
her children.  She reported having difficulty sleeping.  The 
veteran indicated that she had had a bad temper in the past, 
especially when she was drinking.  She reported having 
intrusive thoughts about the events in service.  She reported 
being easily startled, but was generally anxious in any case.  
The pertinent diagnoses were schizoaffective disorder; and 
PTSD, as likely from childhood as from incidents in the 
military.  The examiner assigned a GAF score of 40 or 45.  

On the occasion of a VA psychiatric examination in April 
2003, it was noted that the veteran presented as sort of her 
child-like self.  She was alert and oriented times three and 
otherwise appropriate.  She had clear cognition and mostly 
logical associations.  There were no overt psychotic signs; 
she was not attending to internal stimuli, and she was not 
overtly paranoid.  Some of her ideas about things were 
somewhat odd.  She did not ramble, and she did not have 
specifically loose associations, but she jumped from topic to 
topic, which seemed to reflect the chaos in her life.  She 
was not overtly depressed or crying; she denied suicidality.  
She stated that she slept variably, but sometimes well.  She 
reported occasional nightmares about being beaten or 
threatened by her ex-husband.  The examiner observed that, 
because of the chaos, it was very difficult for the veteran 
to enjoy herself, but she did have some activities like 
gardening and looking after her grandchildren.  She was not 
unduly irritable and there was no pressured speech or flight 
of ideas.  She noted that she and her daughter almost come to 
blows because "she just makes me so angry."  The pertinent 
diagnoses were schizoaffective disorder, PTSD, and borderline 
personality with possible schizotypical traits.  

The veteran was afforded a VA examination in May 2003 for 
evaluation of her pes planus.  The veteran indicated that her 
feet have continued to hurt; she complained of pain with 
driving, and she had cramping in the right foot radiating up 
the lateral aspect of the right calf.  She complained of 
burning, numbness, and tingling in her feet.  Pain with rest 
was described as rating 3 out of 10, and pain with ambulation 
was 8 out of 10.  The veteran also complained of weakness, 
fatigability, and swelling.  It was noted that she required 
the use of corrective orthotics with ambulation.  

On examination, it was noted that the veteran had normal 
gait.  She was wearing orthotics.  No callosities, breakdown, 
or any unusual shoe wear pattern was noted.  No vascular 
changes were noted.  First through fifth metatarsals were 
painful to palpation bilaterally.  She was able to walk on 
her toes with moderate difficulty.  She was able to walk on 
heels.  She was unable to squat.  Presence of hallux valgus 
to 10 degrees, bilaterally, was noted.  Mild valgus deformity 
of Achilles tendon.  Dorsiflexion was 20 degrees, 
bilaterally; plantar flexion was 45 degrees, bilaterally.  
Eversion and inversion were both 20 degrees, bilaterally.  
Abduction and adduction were both 20 degrees, bilaterally.  
She had pain with motions.  X-ray study of the feet revealed 
evidence of prior bilateral bunionectomy with residual hallux 
valgus deformities.  The pertinent diagnosis was bilateral 
pes planus.  

Another psychiatric examination was conducted in January 
2004.  At that time, the veteran indicated that she continued 
to have ongoing stressors in her life with caring for her 15 
year old daughter.  The veteran was also helping care for her 
19 year old daughter who herself had a new baby and a new 
boyfriend.  The veteran noted that the household 
constellation was extremely stressful for her, causing her 
tremendous anxiety as she tried to create as normal a 
household as possible, but this was terribly difficult for 
her.  The veteran stated that she was not now in any 
psychiatric care.  The veteran reported having nightly dreams 
involving the situation of being sexually harassed in the 
service and of the abuse treatment by her husbands.  She 
stated that loud noises caused her physical pain.  She was 
very vigilant.  She was irritable and at times argumentative.  
Her moods were quite variable.  The veteran acknowledged 
having auditory hallucinations, hearing conversations in her 
head, and having a feeling that her thoughts are directed.  
She reported having no friends, no leisure interests or 
activities.  The veteran denied any interval history of any 
legal problems, assaultiveness, or suicide attempts.  

On mental status examination, the veteran described thought 
intrusion, thought manipulation, and auditory hallucinations.  
She also described some paranoid feelings.  Her eye contact 
and interaction during the session were at times erratic.  
She showed no inappropriate behavior.  She described no 
current suicidal or homicidal thoughts, ideas, plans or 
intentions.  She described the ability to maintain personal 
hygiene and basic activities of daily living well.  She was 
oriented to person, place, date and circumstance.  She showed 
no evidence of memory impairment from either short or long-
term.  She described being obsessed and ruminative about her 
current situations and her sense of being maligned.  Her 
speech was fluent.  She showed no evidence of panic attacks.  
Her moods were variable.  She described both depression and 
some mild to euthymic moods.  During the examination, she was 
labile, ranging from tearfulness to anger.  She described no 
impulse control disorder.  Her sleep was impaired.  The 
pertinent diagnoses were schizoaffective disorder, and PTSD; 
the examiner assigned a GAF score of 50.  

The examiner noted that the current symptoms that relate to 
PTSD include the sleep disturbance, the reexperiencing 
through intrusive imagery, dream-like phenomena.  The 
examiner explained that these were recollections of the 
traumas suffered from parents, husbands, and the sexual 
harassment in the service.  Other PTSD symptoms include the 
hypervigilance, irritability, physical sense of 
responsiveness to loud noises.  The examiner observed that 
part of the veteran's estrangement, isolation and poor social 
relationships was due to the PTSD, though he believed the 
preponderance of her interpersonal difficulties was due to 
her personality disorder.  The examiner indicated that to 
provide a GAF on disability associated with PTSD alone, 
although practically desirable, was in his professional 
opinion psychiatrically not feasible as the GAF was indeed a 
global assessment, taking into account all factors affecting 
an individual.  Bearing that in mind, the examiner stated 
that if the veteran had only PTSD and on other symptoms, the 
GAF would be 50.  As to the question of unemployability, the 
veteran has been able to manage some very minimal school 
enrollment and some work related to her schoolwork, so he 
believed that the veteran was not totally unemployable due to 
her PTSD.  

Subsequently received in March 2004 were VA progress notes, 
dated from October 1998 through March 2004, which show that 
the veteran continued to receive clinical attention and 
treatment for several disabilities, including PTSD.  

Of record is a lay statement, dated in June 2005, from an 
individual who has known the veteran all of her life.  This 
individual maintained that the veteran's psychiatric problems 
seemed to have developed while she was on active duty, and 
have progressively worsened over the years.  This individual 
also noted that the veteran's symptoms included difficulty 
sleeping, irritability, and anxiety; she did not feel that 
the veteran would ever be able to maintain gainful 
employment.  

The veteran was afforded another VA feet examination in 
September 2005, at which time she reported having significant 
pain, particularly in the right foot.  The veteran complained 
of cramping of the right foot, which happens twice a day and 
a few times at night.  She indicated that the muscle cramps 
make it difficult to stand or walk for any significant 
period.  The veteran indicated that she tried to use shoes 
with good cushion; she noted that she had some inserts before 
but she lost them.  It was also noted that the veteran 
developed bunions on both feet.  She noted that prolonged 
walking aggravated her symptoms.  It was observed that the 
veteran did not use any walking aid such as a cane.  

On examination, it was noted that the veteran walked without 
any walking aid.  She was able to walk at a normal pace with 
normal gait; she was also able to walk on her heels as well 
as tiptoes.  Tandem gait was normal.  On weight bearing, 
there was pronation of feet, and heel valgus angle was 10 
degrees, bilaterally.  There was a hallux valgus of 25 
degrees on the right side, and of 40 degrees on the left 
side.  The range of motion of both ankles was normal with 
dorsiflexion of 20 degrees, and plantar flexion of 40 degrees 
bilaterally.  The range of motion of the mid feet was normal.  
The range of motion of the toes was normal, including that of 
the big toes which have bunions and hallux valgus.  However, 
the motions of the big toes, when pushed to the extreme of 
flexion or extension were somewhat painful near the end 
range.  Dorsiflexion of the big toes was 45 degrees, plantar 
flexion was 10 degrees, bilaterally.  On palpation of the 
tissues around the feet, there was slight tenderness noted at 
the insertion of the Achilles tendon on the left side 
extending under the bottom of the heels and perhaps slightly 
over the ball of the feet and also over the first MT joint to 
deep pressure.  On the right side, there was tenderness on 
the bottom of the heel; however, the top of the medial arch 
and over the first MT joint, there was some tenderness over 
the balls of the right foot.  The pertinent diagnosis was 
bilateral flat foot condition; heel valgus angle was 10 
degrees, bilaterally.  

The examiner noted that the range of motion of the ankles, 
mid feet and toes were normal; however, portions of the big 
toes were painful, bilaterally at the first MT joint.  There 
was tenderness at the bottom of the heels and to some extent 
to the bottom of all the feet right more than left.  Motions 
of first MT joints when repeated caused more pain and some 
loss of range of motion of about 5 degrees each.  Ankle range 
of motions was pain free and repetitive motions did not cause 
pain or less of range of motion.  The examiner also noted 
that the veteran walked without any walking aid such as a 
cane; however, she had difficulty standing or walking for too 
long, as that caused cramping in the right foot.  It appeared 
that during the cramping of the feet, which was more common 
in the right foot, she may have extreme guarding and loss of 
range of motion; however, it would be difficult to determine 
the degree of such a loss.  The examiner further noted that 
there were no calluses, and skin condition of the feet was 
normal.  

The veteran was also afforded another VA psychiatric 
examination in September 2005, at which time she reported 
chronic primary and secondary sleep disturbance.  She also 
reported frequent nightmares and intrusive memories of the 
sexual harassment, which can be triggered by any current 
confrontation with women.  The veteran indicated that she 
tended to isolate and avoid people, evidencing signs of 
hypervigilance.  She was positive for irritability problems.  
The veteran indicated that she was currently drinking only 
moderate amounts of alcohol and used marijuana to help with 
anxiety and sleep.  On mental status examination, it was 
noted that the veteran was appropriately dressed and groomed.  
She was open and cooperative with the evaluation.  She 
appeared to be at least minimally capable of managing all 
independent activities of daily living.  She appeared frail 
and nervous during the evaluation, with labile mood and 
occasional odd motor movements, "chasing away bad 
thoughts."  Her abstract reasoning, concentration, and long 
and short-term memory appeared to be essentially intact.  She 
acknowledged a history of visual hallucinations and auditory 
hallucinations.  Her IQ was estimated to be approximately in 
the average range of intellectual functioning.  There was a 
history of multiple active suicide attempts beginning at 
least in the 1970's.  She admitted to current passive 
suicidal thoughts, but denied any current risk or plan for 
acting them out.  The pertinent diagnoses were 
schizoaffective disorder and PTSD; and borderline personality 
disorder.  The examiner assigned a GAF score of 40.  

The examiner stated that the veteran's personality disorder 
likely reflected early childhood PTSD, which was then 
exacerbated by sexual harassment in the military and physical 
abuse by her husbands, much of which also occurred while she 
was on active duty.  He noted that the veteran appeared to 
experience recurring intrusive memories and nightmares about 
her sexual trauma and becomes increasingly symptomatic and 
disorganized when confronted by large and aggressive women.  
She remained hypervigilant and avoidant, and it was 
reasonable to conclude that some significant part of her 
disability is a direct function of her PTSD.  The examiner 
concluded, overall, the veteran was totally unemployable at 
this time.  The examiner noted that no current impairment 
appeared to be related to the veteran's history of alcohol or 
substance abuse.  He noted that her PTSD symptoms appeared to 
interact heavily with characterological problems and mood and 
thought disorder.  The examiner further stated that it was 
not possible to clearly allocate disability percentages; he 
stated that he would estimate that the veteran's PTSD 
symptoms alone would account for a GAF score no higher than 
50.  


III.  Legal Analysis-Evaluation of PTSD.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2005).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  In this case, a staged rating is not 
appropriate, as set forth below.  

The severity of the veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this code, a 30 percent 
evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

A GAF score is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994).  This is more commonly 
referred to as DSM-IV.  A GAF of 21 to 30 is defined as 
behavior considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriate, suicidal preoccupation) or an inability to 
function in almost all areas (e.g., stays in bed all day, no 
job, home or friends).  A GAF of 31 to 40 is indicative of 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or any 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home, and is failing at school).  A GAF of 41 to 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  A GAF of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  

When it is not possible to separate the effects of a 
nonservice-connected condition from those of a service- 
connected condition, reasonable doubt should be resolved in 
the appellant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service- 
connected condition.  Mittleider v. West, 11 Vet. App. 181 
(1998); see also 38 C.F.R. § 3.102 (2005).  In light of this, 
the Board will consider all of the veteran's various symptoms 
in assigning a rating for her PTSD.  See Mittleider, 11 Vet. 
App. at 182.  

Given the depth and persistence of her nightmares, intrusive 
recollections, hypervigilance, irritability, and social 
isolation, the veteran is entitled to a 100 percent rating 
for her PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).  The record clearly shows that most doctors who have 
examined the veteran over the years have characterized her 
psychiatric disorder as chronic and severe.  And, while she 
has been diagnosed with psychiatric disorders other than 
PTSD, in September 2005, the VA examiner noted the veteran's 
personality disorder likely reflected early childhood PTSD, 
which was then exacerbated by sexual harassment in the 
military and physical abuse by her husbands, much of which 
also occurred while she was on active duty.  He further noted 
that her PTSD symptoms appeared to interact heavily with 
characterological problems and mood and thought disorder.  At 
the veteran's January 2004 VA examination, the veteran 
indicated that she suffered from daily, recurrent intrusive 
thoughts about being sexually harassed in service and of the 
abusive treatment by her husbands which also occurred in 
service.  Her GAF score was 50.  The examiner opined that 
part of the veteran estrangement, isolation and poor social 
relationships was due to the PTSD, although he believed that 
the preponderance of her interpersonal difficulties was due 
to her personality disorder.  At the veteran's September 2005 
VA examination, the veteran reported frequent nightmares, 
intrusive thoughts of her sexual harassment, isolation, 
hypervigilance, and irritability, all of which caused her to 
have difficulty sleeping.  Her GAF score was 40.  The 
examiner stated that her PTSD symptoms appeared to interact 
heavily with characterological problems and mood and thought 
disorder.  

The evidence also shows that there is social and occupational 
impairment regarding the veteran's family relations, 
judgment, thinking and mood.  While a June 2000 VA 
examination report reflects a GAF score of 65, her most 
recent GAF scores have been in the 40s to 50 range reflecting 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  The one GAF of 65 is inconsistent 
with that examiners actual findings and completely 
inconsistent with almost all other evidence of record that 
predate and post-date that report.  Therefore, the Board 
accords that examiners impression of a GAF of 65 very little 
probative value.  The evidence of record also indicates that 
she is also unable to establish and maintain effective 
relationships.  It was noted that the veteran tended to 
isolate and avoid people; the record also indicates that the 
veteran has a strained relationship with her children.  
During this appeal, the veteran has been described as labile, 
frail, nervous, unemployable, and manifested odd movements.  
She has been vague, tangential and blunted in affect.  In 
summary, the record reflects total disability.  Accordingly, 
it is determined that there is evidence of total occupational 
and social impairment.  

Based on the foregoing, a 100 percent rating for PTSD is 
granted.  See 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2005).  


IV.  Legal Analysis-Increased rating for bilateral pes 
planus.

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  The Board attempts to determine the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life.  Not all disabilities will show all the 
findings specified in the rating criteria but coordination of 
the rating with functional impairment is required.  38 C.F.R. 
§ 4.21.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The criteria in the VA Schedule for Rating Disabilities for 
rating pes planus provide a 30 percent rating where the 
bilateral disability is severe with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities.  The highest rating, 50 
percent, may be assigned where the bilateral disability is 
pronounced, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved with orthopedic shoes or appliances.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2005).  

Based upon the evidence of record, the Board finds that a 
rating in excess of 30 percent is not warranted for the 
veteran's bilateral pes planus.  

The evidence demonstrates that the veteran's bilateral pes 
planus more closely approximates severe disability, not 
pronounced.  There is evidence of tenderness at extreme 
dorsiflexion, but this tenderness has not been characterized 
as extreme.  In fact, during the most recent VA examination 
in September 2005, range of motion of the ankles, toes, and 
mid feet were reported as normal.  It was noted that the 
motions of the big toes, when pushed to the extreme of 
flexion or extension were somewhat painful near the end of 
the range.  And, there is no evidence of marked inward 
displacement of the tendo Achilles on manipulation.  Instead, 
the deformity of the feet is valgus, or outward.  
Additionally, there have been no findings of spasm of the 
tendo-Achilles on manipulation.  The examiner also noted that 
the veteran walked without any walking aid.  Therefore, the 
Board finds that a 50 percent rating for bilateral pes planus 
under Diagnostic Code 5276 is not warranted.  

For these reasons, the Board concludes that the preponderance 
of the evidence in this case that is pertinent to the degree 
of disability manifested by the service-connected bilateral 
pes planus reflects a severe condition with occasional 
tenderness to palpation of the soles of the feet; objective 
evidence of marked deformity, i.e., pronation; without 
indication of swelling on use, characteristic callosities, or 
severe spasm of the tendo Achillis on manipulation, and with 
a normal gait on ambulation without any type of assertive 
device or orthopedic shoes.  Accordingly, the criteria for an 
increased disability rating for service-connected pes planus 
have not been met and the evidence is not in equipoise.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2005).  

The Board has also considered whether the veteran's bilateral 
pes planus warrants an increased rating on the basis of 
functional loss due to pain, weakened movement, excess 
fatigability, or pain on movement.  Such elements are not 
supported by adequate pathology such that would warrant a 
rating higher than that currently assigned.  Therefore, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 have been 
considered, but they do not provide a basis for an increased 
rating under these circumstances.  Accordingly, the Board 
finds that a preponderance of the evidence is against a 
rating in excess of 30 percent for pes planus, and the claim 
must be denied.  


ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.  

Entitlement to a rating in excess of 30 percent for bilateral 
pes planus is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


